Order entered October 7, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-22-00779-CV

HUFFMAN ASSET MANAGEMENT, LLC AND PRAIRIE CAPITAL, LLC,
                     Appellants

                                         V.

           MAURICE COLTER AND NI-IDA COLTER, Appellees

                 On Appeal from the County Court at Law No. 2
                             Dallas County, Texas
                     Trial Court Cause No. CC-21-03561-B

                                     ORDER

      The reporter’s record in this appeal is overdue. Accordingly, we ORDER

Robin Washington, Official Court Reporter for County Court at Law No.2, to file,

no later than October 21, 2022, either the record or written verification no hearings

were recorded.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Washington and the parties.

                                              /s/   KEN MOLBERG
                                                    JUSTICE